Thomas, S.
Shortly before the death of -the testatrix, amd' shortly after she had executed a will in which she nominated-her son, George W. Archer, as one of the executors, she made a written assignment to said George W. Archer of accounts in a
*461savings bank, upon which he collected $6,677.50. On this accounting of George W. Archer, as executor, one of the issues raised is upon an allegation of the objectant that the moneys so transferred were property of the estate, and that said assignment was not intended as an absolute transfer thereof. This issue was determined by the referee against the executor, and he finds as a conclusion of law that the account of the executor should be surcharged with the sum of $6,677.50, and that he ■should be credited, with $5,000' paid out by him on account of the estate. It is conceded that $5,000 of this money was used by the executor in making part payment of a mortgage lien upon real property of the testatrix, but it is contended that the money, being personalty, was improperly disbursed in aid of the realty. The devisees and the legatees under the will are the same persons, all of the estate being directed to be divided among them. The referee correctly determined that the issue between the executor as an individual and the other parties interested in the estate, as to whether the fund in question belonged to the estate or to him, may be tried in this court. The -statute provides that: “ Where a contest arises between the accounting party and any of the other parties respecting property .alleged to belong to the estate, but to which the accounting, party lays claim * * * individually * * * the contest must * * * be tried and determined in the same manner ■as any other issue in the surrogate’s court.” Code Civ. Pro:, § 2731. In the absence of any necessity for relief of a kind -specially administered in a court of equity, it can make little difference whether the just determination of the questions involved depends upon legal or equitable principles. The direction of the Legislature that the “ contest must be tried and determined ” by the surrogate, carries with it, as a necessary inference, that the controlling rules of substantial justice shall be applied by the surrogate, and that he is vested with all power necessary for that purpose. Sexton v. Sexton, 64 App. Div. *462385; affd., 174 N. Y. 510; Neilley v. Neilley, 89 id. 352 Boughton v. Flint, 74 id. 476; Kyle v. Kyle, 67 id. 400; Matter of Ammarell, 38 Misc. Rep. 399. But the burden of proof to establish that the written assignment was not what it purported upon its face to be rests upon the objeetant. The executor testified that the assignment was made to him by his mother “ because she could not trust any of her other children.” He voluntarily used $5,000 of it for the common benefit of all the family, and to that extent recognized a duty, or trust. That is all of the evidence upon the subject. It is 'sufficient to support a finding that the assignment was taken subject to a trust, to expend $5,000 to protect the real estate, with the result that that sum shall be placed on both sides of the executor’s account, but it is not sufficient to charge the executor with the $1,677.50 in dispute. The exception must, herefore, be sustained to this extent.
The services of the attorneys, for which $425 was paid (5th finding of fact and conclusion O), were largely services not of a legal character which should have been performed by the-executor personally. They were all in connection with the adjustment and collection of $3,762 as a loss on a fire insurance-policy, 'and the repair and rebuilding of the insured property. A professional insurance adjuster, an architect and a builder were also employed and paid. There was no litigation whatever. The allowance on this claim of $218 made by the referee-is quite sufficient to cover all services of a kind for which a-lawyer should have been employed. The exception to this is overruled.
The item of $554.30 for services of counsel (8th finding and' conclusion F) is based upon a bill for $1,111.16, paid only to-the extent of $554.30. This bill is mainly for services rendered in a proceeding in this court commenced upon a petition of the executor to revoke the letters granted to his sister, the-executrix, which proceeding was not successful. Ho payment" *463for these services can be made from the estate. One executor cannot be permitted to use the funds of an estate in pressing false or insufficient charges against his co-executor in an unsuccessful attempt to obtain exclusive control for himself. The final order denying the relief sought establishes that the litigation was not necessary or for the benefit of the estate. Some few of the items in the bill are for other matters, and I will hear counsel and take such evidence as may be offered as to what, if any, allowance should be made for them. The exception to this item is sustained.
The item of $1,099.66 paid to Mr. Smith for services as an attorney, and allowed at $750- (9th finding and conclusion Gr) is based on a bill for a large amount. The bill conveys little information, and the oral evidence scarcely any, as to the nature of the services rendered, but I gather that some of the charges concern the unsuccessful attempt to revoke the letters of the executrix and are not allowable, on the principles already stated,, and that some of the others are of doubtful propriety. The exception to this item is sustained, and further evidence and hearing can be taken and had before me.
All other exceptions to the referee’s report are overruled. The further hearing before me may be noticed for July fifth, at ten-thirty a. m.
Decreed accordingly.